Citation Nr: 1411802	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-49 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to VA dependency and indemnity compensation due to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in February 2008, served on active duty from January 1996 to January 2000.  From January 2000 thru August 2006, she had service in the Florida Army National Guard.  She was called to active duty from March 2004 to June 2005, during which time, she served in Afghanistan.  The appellant is her mother.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  

After reviewing the record, the Board is of the opinion that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Appeals Management Center (AMC), in Washington, D.C. for that development.   The VA will notify the appellant if further action is required.

In April 2012, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  During that hearing, the appellant raised contentions to the effect that she was entitled to accrued benefits associated with the cause of the Veteran's death.  

In June 2008, the RO granted the appellant's claim of entitlement to burial benefits in the amount of $1575.00.  During her April 2012 hearing, she raised contentions to the effect that that amount fell far short of the amount expended to bury the Veteran.  Therefore, she contended that additional burial benefits were warranted.  
With respect to the claims of entitlement to accrued benefits and to additional burial benefits, neither of those claims has been certified to the Board on appeal nor has either been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either claim, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  However, they are referred to the RO for appropriate action.


REMAND

With respect to the issue of entitlement to VA dependency and indemnity compensation, the AMC must perform the following actions:  

1.  The evidence shows that the Veteran died as a result of acute respiratory deficiency syndrome and gastric carcinoma.  At the time of the Veteran's death service connection was only in effect for a disorder of each knee.

The appellant contends that the Veteran's fatal gastric carcinoma was proximately due to her exposure to toxic substances, contaminated food, and harsh sleeping conditions during her tour of duty in Afghanistan.  The appellant further contends the surgeon(s) who operated on the Veteran during her last hospitalization opined that the Veteran's fatal gastric carcinoma was related to service.  There is no evidence on file containing such an opinion.  

The Veteran's last hospitalization was at the Miami VA Medical Center in January and February 2008.  She underwent a gastrectomy, splenectomy, and hemicolectomy by C. R. S., M.D. and an exploratory laparotomy by R. R. A., M.D.  In each case, the attending, supervising physician was S. A. S., M.D.  

The AMC must ask the appellant to identify the surgeon who told her that the Veteran's fatal gastric carcinoma was related to service.  Then, the AMC must contact the Miami VA Medical Center and forward the Veteran's claims file to that surgeon.  If the VA surgeon identified by the appellant is unavailable, forward the case to a similarly qualified physician for review.  

In either case, the AMC must ask the reviewing surgeon/physician to render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's fatal gastric carcinoma was first manifested in or as a result of service.  

The reviewing surgeon/physician must state HOW AND WHY he or she reached the opinion they did.  If the reviewing surgeon/physician is unable to reach an opinion without resulting to speculation, he or she must state why that is so.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

2.  When the actions in part 1 have been completed, the AMC must undertake any other indicated development. Then, the AMC must readjudicate the issue of entitlement to service connection for dependency and indemnity compensation due to the cause of the Veteran's death.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


